EXHIBIT 10.50

 

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC.

2007 STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT is entered into as of May 2, 2007 (the “Date of Grant”) between
Expeditors International of Washington, Inc., a Washington corporation (the
“Company”), and the option grant recipient (the “Optionee”).

 

WHEREAS, the Company has approved and adopted the 2007 Stock Option Plan (the
“Plan”), pursuant to which the Board of Directors is authorized to grant to
employees of the Company and its subsidiaries and affiliates stock options to
purchase common stock, $.01 par value, of the Company (the “Common Stock”);

 

WHEREAS, the Plan provides for the granting of stock options that either (i) are
intended to qualify as “Incentive Stock Options” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), or
(ii) do not qualify under Section 422 of the Code (“Non-Qualified Stock
Options”);

 

WHEREAS, on May 2, 2007 (the “Date of Grant”) the Company authorized the grant
to the Optionee of an Incentive Stock Option to purchase shares of Common Stock
(the “Option”);

 

NOW, THEREFORE, the Company hereby grants to Optionee the option to purchase,
upon the terms and conditions set forth herein and in the Plan, shares of Common
Stock, as stated in the initial grant notice and/or Optionee’s account at a
service provider’s stock option website. (At the time of this grant, Optionee
views and accepts the Option at the self-service website of Transcentive, a
Computershare company: https://admin01.transcentive.com.)

 

1.                                       Exercise Price.  The exercise price for
the Option shall be $42.90 per share.

 

2.                                       Limitation on the Number of Shares. 
The tax treatment set forth in Section 422 of the Code is subject to certain
limitations.  These limitations, which are described in Section 5(a) of the Plan
and are based upon the Code, generally limit the number of shares that will
qualify under Section 422 in any given calendar year.  Under Section 5(a) any
portion of an Option that exceeds the annual limit shall be a “Non-Qualified
Stock Option.”  The Company can make no representation that any of this Option
will actually qualify under Section 422 when exercised.

 

--------------------------------------------------------------------------------


 

3.                                       Vesting Schedule.

 

 

 

Portion of Total Option

 

Vesting Date

 

Which Will Be Exercisable

 

 

 

 

 

May 2, 2010

 

50

%

May 2, 2011

 

75

%

May 2, 2012

 

100

%

 

Upon any Change in Control of the Company, as defined in the Plan, the Option
shall accelerate and become fully vested and exercisable in accordance with
Section 5(n) of the Plan.

 

4.                                       Option Not Transferable.  This Option
may not be transferred, assigned, pledged or hypothecated in any manner (whether
by operation of law or otherwise) other than by will or by the laws of descent
and distribution, and shall not be subject to execution, attachment or similar
process.  Should any of the foregoing occur, Section 4 of the Plan provides that
this Option shall terminate and become null and void.

 

5.                                       Investment Intent.  By accepting this
Option, Optionee represents and agrees for himself, and all persons who acquire
rights in this Option in accordance with the Plan through Optionee, that none of
the shares of Common Stock purchased upon exercise of this Option will be
distributed in violation of applicable federal and state laws and regulations,
and Optionee shall furnish evidence satisfactory to the Company (including a
written and signed representation letter and a consent to be bound by all
transfer restrictions imposed by applicable law, legend condition, or otherwise)
to that effect, prior to delivery of the purchased shares of Common Stock.

 

6.                                       Termination of Option.  A vested Option
shall terminate, to the extent not previously exercised, upon the occurrence of
the first of the following events:

 

(i)

ten years from the Date of Grant;

 

 

(ii)

the termination of Optionee’s employment with the Company for any reason other
than death or disability; or

 

 

(iii)

the expiration of 90 days from the date of death of the Optionee or the
cessation of employment of the Optionee by reason of Disability.

 

In the event of death of the Optionee, the Option shall be exercisable only by
the person or persons to whom the Optionee’s rights under the Option shall pass
by the Optionee’s will or by the laws of descent and distribution of the state
or county of the Optionee’s domicile at the time of death.  Each unvested Option
granted pursuant hereto shall terminate upon the Optionee’s termination of
employment for any reason whatsoever, including death or Disability.

 

--------------------------------------------------------------------------------


 

7.                                       Stock.  In the case of any stock split,
stock dividend or like change in the nature of shares granted by this Agreement,
the number of shares and option price shall be proportionately adjusted as set
forth in Section 5(m) of the Plan.

 

8.                                       Exercise of Option.  Each exercise of
this Option shall be by means of written notice delivered to the Company at its
principal executive office in Seattle, Washington, specifying the number of
shares of Common Stock to be purchased and accompanied by payment in cash, or by
certified or cashier’s check payable to the order of the Company, of the full
exercise price for the Common Stock to be purchased.  Alternatively, the
Optionee may pay for all or any portion of the exercise price by delivery of
previously acquired shares of Common Stock with a fair market value equal to or
greater than the full exercise price or by complying with any other payment
mechanism which the Plan Administrator may approve at the time of exercise.  The
Optionee agrees that he will also pay to the Company the amount necessary for
the Company to satisfy its withholding obligation imposed by the Internal
Revenue Code of 1986, if any.

 

9.                                       Holding Period for Incentive Stock
Options.  In order to obtain the favorable tax treatment currently provided by
Section 422 of the Code, the shares of Common Stock must be sold, if at all,
after a date which is the later of two (2) years from the date this agreement is
entered into or one (1) year from the date upon which the Options are
exercised.  The Optionee agrees to report sales of such shares prior to the
above determined date within one (1) business day after such sale is concluded. 
Any tax withholding would be due to the Company at this time.

 

10.                                 Optionee Acknowledgments.  Optionee
acknowledges that he has read and understands the terms of this Agreement and
that:

 

(a)                                  The issuance of shares of Common Stock
pursuant to the exercise of this Option, the issuance of any securities with
respect to such Common Stock by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or reorganization, and any resale of any such shares of Common Stock, may only
be effected in compliance with applicable state and federal laws and
regulations, including the Securities Act of 1933, as amended (the “Securities
Act”);

 

(b)                                 By acceptance of the Option, he agrees to
defend, indemnify and hold the Company harmless from and against loss or
liability arising from the transfer of the Option or any Common Stock issued
pursuant thereto or any interest therein in violation of the provisions of the
Securities Act or of this Option Agreement;

 

(c)                                  He agrees that prior to any exercise of the
Option, he will seek access to all information relating to the merits and risks
of acquiring Common Stock necessary to make an informed decision;

 

--------------------------------------------------------------------------------


 

(d)                                 He is not entitled to any rights as a
shareholder with respect to any shares of Common Stock issuable hereunder until
he becomes a shareholder of record;

 

(e)                                  The shares of Common Stock subject hereto
may be adjusted in the event of certain organic changes in the capital structure
of the Company or for any other reason permitted by the Plan; and

 

(f)                                    This Agreement does not constitute an
employment agreement nor does it entitle Optionee to any specific employment or
to employment for a period of time, and Optionee’s continued employment, if any,
with the Company shall be at will and is subject to termination in accordance
with the Company’s prevailing policies and any other agreement between Optionee
and the Company.

 

11.                                 Professional Advice.  The acceptance and
exercise of the Option and the sale of Common Stock issued pursuant to exercise
of the Option may have consequences under federal and state tax and securities
laws which may vary depending on the individual circumstances of the Optionee. 
Accordingly, the Optionee acknowledges that he has been advised to consult his
personal legal and tax advisor in connection with this Agreement and his
dealings with respect to the Option or the Common Stock.

 

12.                                 Notices.  Any notice required or permitted
to be made or given hereunder shall be hand delivered or mailed by certified or
registered mail to the Company’s address set forth below, or to the Optionee’s
address on file at the Company’s Stock Administration department or as changed
from time to time by written notice to the other.

 

Notices shall be deemed received and effective upon the earlier of (i) hand
delivery to the recipient, or (ii) five days after the date of postmark by the
United States Postal Service or its successor.

 

Company:

Expeditors International of

 

Washington, Inc.

 

Attention: Stock Administration

 

1015 Third Avenue, 12th Floor

 

Seattle, Washington 98104

 

--------------------------------------------------------------------------------